McNamee, J.
(dissenting). The Industrial Board found that at the time the claimant was injured, he was “ returning from lunch at his home, to the street corner where he was to board the employer’s truck to proceed to his employment.” It found also that the time of the accident was “ outside of the hours of the claimant’s employment and his act in returning from lunch ” was not in the business of the employer. For these reasons compensation was denied.
The time of the accident and the place of the injury were clearly questions of fact, and these have been decided by the Board upon evidence that supports the conclusion reached.
Although the claimant worked on the streets of the village at points where there was need, he was not going about the streets, *151like a traveling salesman, looking for work to do. His place to work at the time in question was fixed. The claimant knew where he was going to work, and had orders accordingly. Also, the employer provided transportation from a fixed point to the work place. The claimant was neither at the work place, nor had he reached the vehicle of transportation.' At the time of injury he was a free agent to do as he liked, and had no intention or obligation to serve the employer at the time and place of injury. The claimant was not a traveling worker, nor was he doing any errand for the employer; and, accordingly, such cases as Bennett v. Marine Works, Inc. (273 N. Y. 429) and Schwimmer v. Kammerman & Kaminsky (262 id. 104) have no application, j
If it can be said, in view of the findings, that the claimant was in his employment while crossing the street to the point where he was to board the truck, it may be said with equal truth that he was in his employment when he left his own dooryard. Of course, that would make him a traveling worker. He had been ordered to report at a given place, for transportation to a place where he was ordered to work. He had reached neither place. The decision should be affirmed.
Crapser, J., concurs.
Decision reversed, and matter remitted to the State Industrial Board, with costs to the claimant against the Industrial Board.